FILED
                             NOT FOR PUBLICATION                             APR 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUSANA JANUAR,                                   No. 08-73046

               Petitioner,                       Agency No. A099-733-111

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Susana Januar, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for

review.

      Substantial evidence supports the agency’s determination that Januar did not

experience harms in Indonesia that rise to the level of past persecution. See id. at

1059-60; see also Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). In

addition, even as a member of a disfavored group, substantial evidence supports

the agency’s determination that Januar has not established a clear probability of

persecution in Indonesia, because she has not demonstrated sufficient

individualized risk, see Hoxha, 319 F.3d at 1185; Wakkary, 558 F.3d at 1066

(“[a]n applicant for withholding of removal will need to adduce a considerably

larger quantum of individualized-risk evidence”), and has not shown that there is a

pattern or practice of persecution against Chinese Christians, see Wakkary, 558

F.3d at 1060-62. Accordingly, Januar’s withholding of removal claim fails.

      We grant Cindy S. Chang’s motion to withdraw as counsel for Januar.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-73046